ITEMID: 001-87416
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SUDARKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 13 - Right to an effective remedy;Violation of Article 3 - Prohibition of torture (Substantive aspect)
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 7. The applicant was born in 1949 and lives in the town of Mineralniye Vody in the Stavropol Region.
8. On 12 May 2000 the applicant was arrested and charged with passing counterfeit money. His detention was extended a number of times.
9. The applicant was committed to stand trial before the Gagarinskiy District Court of Moscow. According to the applicant, he was brought from the detention facility a number of times to the Gagarinskiy District Court to take part in trial hearings. On the day of a court session he was allegedly woken up at 5 or 6 a.m. and taken to a small room on the ground floor of the detention facility where he remained for several hours. The room was cold in winter. It was dirty and poorly lit. At about 11 a.m. the transportation of inmates to the courthouse began. Inmates were placed in an overcrowded van and transported in inhuman conditions for many hours; the van called in on the way at several courthouses until the inmates reached their destination. Throughout the entire day inmates, including the applicant, received no food.
10. On 5 April 2002 the Gagarinskiy District Court found the applicant guilty as charged and sentenced him to nine years’ imprisonment.
11. The applicant appealed, alleging that the trial court had incorrectly assessed the facts and applied the law, that it had not thoroughly examined the case, and that his case should have been tried in another court having territorial jurisdiction.
12. On 28 August 2002 the Moscow City Court upheld the judgment, endorsing the reasons given by the District Court.
13. From 22 May 2000 to 6 September 2002 the applicant was detained in facilities nos. IZ-77/2 (commonly known as “Butyrka”) and IZ-77/3 (also known as “Krasnaya Presnya”) in Moscow.
14. According to certificates issued on 12 January 2006 by the director of the facility and produced by the Government, the applicant was kept in four different cells. From 22 May to 8 June 2000 and from 27 July 2000 to 17 April 2001 he stayed in cell no. 144 which measured 56.4 square metres and housed on average 48 inmates. From 8 June to 27 July 2000 he was kept in cell no. 129 which measured 13.8 square metres and accommodated six detainees. From 17 April 2001 to 7 April 2002 the applicant remained in cell no. 94 measuring 58.7 square metres. The average occupancy rate in that cell was 48 detainees. After 7 April 2002 he was kept in cell no. 137 with 51 inmates. Cell no. 137 measured 55.9 square metres. The Government supported their assertions with copies of extracts from registration logs showing the number of detainees on 23 May, 9 June and 28 July 2000 and 17 April 2001 and 11 April 2002.
The Government, relying on the certificates of 12 January 2006, further submitted that the applicant had had an individual bunk and bedding at all times.
15. The applicant did not dispute the cell measurements. However, he alleged that the bigger cells had had thirty-two sleeping places. Furthermore, the cell population changed two or three times a week. There were usually from 60 to 80 inmates in the bigger cells. Given the lack of beds, inmates had slept in shifts. No bedding or blankets were provided.
16. The Government, relying on the information provided by the director of the facility, submitted that the cells received natural light and ventilation through large windows, which were glazed and measured 2.5 metres in width and 1.15 metres in height. The windows were covered with metal shutters which were removed after November 2002. The cells also had an artificial ventilation system. The average temperature in the cells was between 20 and 28 degrees Celsius in summer and between 19 and 24 degrees Celsius in winter. The cells were equipped with lamps which functioned day and night. Each cell was equipped with a lavatory pan, a sink and a tap for running water. The pan was separated from the living area by a one-and-a half-metre-high concrete wall. Inmates were allowed to take a shower once a week. The cells were disinfected once a week. The Government, relying on the information provided by the director of the facility, further stated that the applicant was given food “in accordance with the established norms”. According to the Government, detainees, including the applicant, were provided with medical assistance. They had regular medical check-ups, including X-ray examinations, blood tests, and so on. The applicant did not make any complaints about the state of his health and did not ask for particular medical services.
17. The applicant disagreed with the Government’s description and submitted that the sanitary conditions had been unsatisfactory. The cells were infected with bed-bugs and lice but the administration did not provide any insecticides. It was extremely cold in the cells. The windows were not glazed and were covered with metal blinds which blocked access to natural light and air. The applicant pointed out that the Government did not dispute that the blinds had only been removed sometime after November 2002, that is after his detention in that facility had come to an end. He further submitted that the lavatory pan had been separated from the living area by a one-metre-high wall, thus affording no privacy to inmates. The food was of poor quality and in scarce supply. The applicant noted that the certificates provided by the Government could only attest to the sanitary conditions in the facility in January 2006, when the director of the facility had issued them.
18. The applicant alleged that detention facility no. IZ-77/2 had been under the rule of so-called “legitimised thieves” («воры в законе»). Each cell had an “overseer” («смотрящий»). If a detainee wanted to complain about poor detention conditions or unlawful actions of the administration he had to obtain permission from an “overseer”. Only collective complaints initiated by “legitimised thieves” were allowed. The applicant further submitted that he had been unable to complain to the facility administration because he would have been subjected to a punishment. The administration could start transferring him to a new cell every second day, as had happened to other detainees. In that way he would have been completely deprived of sleep because he would have lost his place in the “sleeping queue”.
19. The Government submitted a certificate issued by the facility director on 12 January 2006. The certificate read as follows:
“[I] inform you that in detention facility no. IZ-77/2 in Moscow individuals, who reckon themselves to be so-called “legitimised thieves”, do not control complaints lodged by detainees.”
20. On 23 April 2002 the applicant was transferred to facility no. IZ-77/3 where he remained until 6 September 2002. He was placed in cell no. 217, measuring 21.1 square metres.
21. The Government, relying on a certificate issued by the director of the facility on 11 January 2006, argued that the cell housed from five to eight detainees in the period from 12 June to 6 September 2002. They also provided extracts from registration logs showing the number of detainees on 21 June 2002. As follows from the extracts, there were seven inmates in cell no. 217. The Government further submitted that the information on the number of inmates in cell no. 217 in the period from 23 April to 12 June 2002 was not available. The Government provided a description of the conditions of the applicant’s detention in facility no. IZ-77/3, which was similar to the description of the conditions in facility no. IZ-77/2 except for one aspect: the cell windows measured 0.89 metres in width and 0.94 metres in height.
22. The applicant submitted that the sanitary conditions of his detention in facility no. IZ-77/3 had been slightly better than those in facility no. IZ-77/2. However, the cells were still severely overcrowded; he was afforded less than one square metre of personal space, and he did not have an individual sleeping place. Inmates had no privacy as the lavatory pan was not separated from the living area. The cell was infested with insects and food was very scarce.
23. On 6 September 2002 the applicant’s journey from detention facility no. IZ-77/3 in Moscow to a correctional colony in the Stavropol Region began. On the following day he arrived in Voronezh where he was placed into a “transit” remand centre. On 8 September 2002 the applicant was put on another train heading to a “transit” remand centre in Volgograd where he arrived on the following day. He remained in the Volgograd “transit” centre until 27 September 2002 when he was taken by train to Pyatigorsk. In Pyatigorsk the applicant was also detained in a “transit” remand centre. On 9 October 2002 he was placed on a train and taken to the correctional colony in the Stavropol Region where he arrived on the same day.
24. The Government, relying on certificates issued in January 2006 by various officials of the Federal Service for Execution of Sentences, submitted that the applicant had been transported in a special security compartment in a train carriage. Before being placed on the train he was body searched. The Government further noted that during his trip from Moscow to Voronezh the applicant was detained with ten other inmates in compartment no. 5. The Government did not indicate the measurements of the compartment and submitted that itineraries and other documents pertaining to the conditions of the applicant’s transport had been destroyed.
25. The applicant argued that he had been transported with 12 to 15 detainees in a four-seat train compartment measuring 1.8 metres in length and 1.6 metres in width. Inmates were allowed to use a toilet once or twice a day. Sometimes they had to urinate in plastic bottles.
26. On 9 September 2002 the applicant arrived at the Volgograd “transit” remand centre. The Government, relying on certificates issued by the facility director in June 2006 and written statements by warders drawn up in June 2006, submitted that on 9 September 2002 the applicant had been placed in cell no. 2 which measured 18.1 square metres. The cell had four sleeping places. The number of inmates corresponded to the number of bunks. The Government noted that registration logs bearing names and placement of detainees had been destroyed on 5 June 2006. They further submitted that on 10 September 2002 the applicant had complained to a warder of pain in the right ankle. He was taken to the prison hospital where, following an X-ray examination, he was diagnosed with an ankle fracture. Until 24 September 2002 he remained in a hospital cell, measuring 19.4 square metres and accommodating four detainees. The Government gave a detailed description of the treatment the applicant had been provided with, including the type of medical procedures and medicine, dose and frequency. On 24 September 2002 the applicant was transferred back to the “transit” centre and again placed in cell no. 2. The Government further submitted that the applicant had had an individual sleeping place and had been provided with bedding. The food complied with sanitary norms.
27. According to the applicant, he was placed in cell no. 2, measuring approximately 18 square metres and having 12 sleeping places. The cell housed 32 inmates. There were so many inmates that they even had to take turns to sleep on the concrete floor. The cell was located in the basement and had a small window on the ground level. There was no fresh air and the cell was very dark. There was a bucket in the corner which doubled a lavatory pan. There were lice and other insects in the cell. The applicant argued that he had remained in cell no. 2 until 12 September when, after complaints of severe pain in the right ankle, he was taken to the hospital. The applicant alleged that after a doctor had put his leg in a plaster cast he had been taken back to the “transit” remand centre and placed in cell no. 2.
28. The applicant did not make separate complaints pertaining to the conditions of his detention in other “transit” remand centres.
29. . Section 22 of the Detention of Suspects Act (Federal Law no. 103-FZ of 15 July 1995) provides that detainees should be given free food sufficient to maintain them in good health according to standards established by the Government of the Russian Federation. Section 23 provides that detainees should be kept in conditions which satisfy sanitary and hygienic requirements. They should be provided with an individual sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell.
30. The European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) visited the Russian Federation from 2 to 17 December 2001. The section of its Report to the Russian Government (CPT/Inf (2003) 30) dealing with the conditions of detention in temporary holding facilities and remand establishments and the complaints procedure read as follows:
“b. temporary holding facilities for criminal suspects (IVS)
26. According to the 1996 Regulations establishing the internal rules of Internal Affairs temporary holding facilities for suspects and accused persons, the living space per person should be 4 m². It is also provided in these regulations that detained persons should be supplied with mattresses and bedding, soap, toilet paper, newspapers, games, food, etc. Further, the regulations make provision for outdoor exercise of at least one hour per day.
The actual conditions of detention in the IVS establishments visited in 2001 varied considerably.
...
45. It should be stressed at the outset that the CPT was pleased to note the progress being made on an issue of great concern for the Russian penitentiary system: overcrowding.
When the CPT first visited the Russian Federation in November 1998, overcrowding was identified as the most important and urgent challenge facing the prison system. At the beginning of the 2001 visit, the delegation was informed that the remand prison population had decreased by 30,000 since 1 January 2000. An example of that trend was SIZO No 1 in Vladivostok, which had registered a 30% decrease in the remand prison population over a period of three years.
...
The CPT welcomes the measures taken in recent years by the Russian authorities to address the problem of overcrowding, including instructions issued by the Prosecutor General’s Office, aimed at a more selective use of the preventive measure of remand in custody. Nevertheless, the information gathered by the Committee’s delegation shows that much remains to be done. In particular, overcrowding is still rampant and regime activities are underdeveloped. In this respect, the CPT reiterates the recommendations made in its previous reports (cf. paragraphs 25 and 30 of the report on the 1998 visit, CPT (99) 26; paragraphs 48 and 50 of the report on the 1999 visit, CPT (2000) 7; paragraph 52 of the report on the 2000 visit, CPT (2001) 2).
...
125. As during previous visits, many prisoners expressed scepticism about the operation of the complaints procedure. In particular, the view was expressed that it was not possible to complain in a confidential manner to an outside authority. In fact, all complaints, regardless of the addressee, were registered by staff in a special book which also contained references to the nature of the complaint. At Colony No 8, the supervising prosecutor indicated that, during his inspections, he was usually accompanied by senior staff members and prisoners would normally not request to meet him in private “because they know that all complaints usually pass through the colony’s administration”.
In the light of the above, the CPT reiterates its recommendation that the Russian authorities review the application of complaints procedures, with a view to ensuring that they are operating effectively. If necessary, the existing arrangements should be modified in order to guarantee that prisoners can make complaints to outside bodies on a truly confidential basis.”
VIOLATED_ARTICLES: 13
3
